DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 9, 2022.  Claims 1 – 4 and 14 – 17 have been amended, no claims canceled, and claim 21 added.   Thus, claims 1 – 7 and 14 – 21 are pending and examined below.   Claims 8 – 13 remain withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7 and 14 – 21 have been considered but are moot because the arguments do not apply to the new combination references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over cited U.S. Patent Application Publication No. 2019/0311209 A1 to Ducote et al. (herein after “Ducote et al. publication") in view of U.S. Patent Application Publication No. 2014/0267623 A1 to Bridges et al. (herein after “Bridges et al. publication") and U.S. Patent Application Publication No. 2013/0027218 A1 to Schwartz et al. (herein after “Schwartz et al. publication").
As to claims 1 and 14,
the Ducote et al. publication discloses a system for controlling a vehicle (see Fig.1 and ¶40), comprising: 
hardware processing circuitry (see Fig.1 and ¶25 - ¶29); 
a hardware memory storing instructions that when executed by the hardware processing circuitry configure the hardware processing circuitry to perform operations  (see Fig.1 and ¶25 - ¶29) comprising:
capturing a first image of a scene with a first sensor (160)(see Figs.1 – 2 and ¶35 and ¶42);
detecting an object in the first image (see Figs.1 – 2 and ¶35)
determining whether to improve an accuracy of the detection based on a resolution of the first image (see Figs.1 – 2 and ¶35 – ¶39), and 
controlling the vehicle based on the identified object (see ¶40).
 The Ducote et al. publication, however, fails to disclose
in response to a determination to improve the accuracy: 
directing a second sensor having a field of view smaller than the first sensor to generate a second image representing a location of the identified object and having a higher resolution than the resolution of the first image, and
identifying the object based on the second image.
Directing a second camera/sensor with a field of view smaller than a first camera/sensor to improve accuracy of an identification is old and well known, as demonstrated by the Bridges et al. publication who discloses “an assembly . . . with a second camera in addition to the first camera.”  (See ¶139.)  According to the Bridges et al. publication, higher resolution and accuracy are achieved when one camera has much smaller illuminated field-of-view than the other.  (See ¶139.)   Such disclosure suggests in response to a determination to improve the accuracy: directing a second sensor having a field of view smaller than the first sensor to generate a second image representing a location of the identified object and having a higher resolution than the resolution of the first image, and identifying the object based on the second image.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Ducote et al. publication so that in response to a determination to improve the accuracy: directing a second camera/sensor with a field of view smaller than the first camera/sensor to generate a second image representing a location of the identified object and having a higher resolution than the resolution of the first image, and identifying the object based on the second image, as suggested by the Bridges et al. publication, in order to more effectively control the vehicle by detecting objects in images.

The modified Ducote et al. publication discloses the invention substantially as 
claimed, except for
determining an aim point of the second sensor.
	Determining the aim point of a sensor is old and well known, as demonstrated by the Schwartz et al. publication who discloses fine tuning the aim of a directional sensor.  (See ¶39.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ducote et al. publication to determine the aim point of the second sensor, as suggested by the Schwartz et al. publication, in order to facilitate detecting objects in the images.

As to claims 2 and 15,
the Ducote et al. publication discloses the operations further comprising: 
determining the object in the scene is a sign (see ¶35, ¶40, ¶45, ¶47 and ¶57); 
failing to recognize text within the sign based on a resolution of the sign within the first image (see ¶45, ¶47 and ¶57); and Attorney Docket No. 4872.098US1 41 UP-00879US 
determining to improve the accuracy also based on the failure to recognize the text within the sign (see ¶45, ¶47 and ¶57, where the Ducote et al. publication discloses the use of a super-resolution technique involving machine learning and where portions of the full-frame images captured by the object identification camera could be enhanced by the high-resolution images of ROIs generated from the low-resolution images obtained from the sampling camera.)

As to claim 21,
Pixel Density or PPI (Pixels Per Inch) refers to the number of pixels present per inch on the display.   A higher pixel density per inch allows for more sharpness and clarity.   The Ducote et al. publication is considered to disclose the second sensor having a higher pixel density than the first sensor.  (See ¶45, ¶47 and ¶57, where the object identification camera (i.e., the second sensor) produces higher-resolution images of ROIs generated from the low-resolution images obtained from the sampling camera (i.e. the first sensor).)

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Ducote et al. publication in view of the Bridges et al. publication and the Schwartz et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0074166 A1 to Nathaniel et al. (herein after “Nathaniel et al. publication").
As to claims 3, 4, 16 and 17,
the modified Ducote et al. publication discloses the invention substantially as 
claimed, except for
the operations further comprising determining a first probability that the object in the scene is a first type of object in a predefined group of object types based on the first image, and determining a second probability that the object in the scene is a second type of object in the predefined group of object types based on the first image, and updating the probabilities based on identifying the object based on the second image.
The Nathaniel et al. publication, however, discloses a method and system for determining that an object in a sequence of images is a human includes detecting an object in a first image (420) and determining if the probability of the object being a human is above a first threshold (422). If the probability of the object in the first image of being a human is below the first threshold then the object is not tracked further (423). If it is determined that the object in the first image is a human (the probability of the object of being a human is above the first threshold) then the object is tracked to a second image (424) and a second threshold, which is lower than or less strict than the first threshold, is determined (426). If the probability of the object in the second image of being a human is below the second threshold (428) then the object is not tracked further (429). If it is determined that the object in the second image is a human (the probability of the object of being a human is above the second threshold) then the object is tracked to a third image (430) and a device may be controlled based on the determination that the object in the second image is a human (432). (See ¶90.)  Such disclosure suggests determining a first probability that the object in the scene is a first type of object in a group of object types based on the first image, and determining a second probability that the object in the scene is a second type of object in the group of object types based on the first image, and updating the probabilities based on the further identifying.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ducote et al. publication to determine a first probability that the object in the scene is a first type of object in a group of object types based on the first image, and determining a second probability that the object in the scene is a second type of object in the group of object types based on the first image, and updating the probabilities based on the further identifying, as suggested by the Nathaniel et al. publication, in order to facilitate automatically detecting a sign, a human or other objects in the images.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Ducote et al. publication in view of the Bridges et al. publication and the Schwartz et al. publication, and further in view of U.S. Patent Application Publication No. 9,953,201 B1 to Rozploch et al. (herein after “Rozploch et al. publication").
As to claims 6 and 19,
the modified Ducote et al. publication discloses the invention substantially as 
claimed, except for
the second sensor being configured with an active illumination device that is synchronized to illuminate when the second sensor capturing an image, the active illumination device configured with a field of view corresponding to the field of view of the second sensor.
Sensors that are synchronized with an active illumination device are old and well known, as demonstrated by the Rozploch et al. publication.  (See Col. 5, lns 27 – 37.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ducote et al. publication so that the second sensor is configured with an active illumination device that is synchronized to illuminate when the second sensor captures an image, the active illumination device configured with a field of view corresponding to the field of view of the second sensor, as suggested by the Nathaniel et al. publication, in order to facilitate detecting a sign, a human or other objects in the environment.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Ducote et al. publication in view of the Bridges et al. publication and the Schwartz et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0074166 A1 to Nathaniel et al. (herein after “Nathaniel et al. publication").
As to claims 7 and 20,
the modified Ducote et al. publication discloses the invention substantially as 
claimed, except for 
capturing another image with a third sensor; and fusing the other image with the first image, wherein the detecting of the object is based on the fusing of the other image with the first image.
Fusing sensor data is old and well known, as demonstrated by the Nguyen et al. publication who discloses “a sensor module configured to generate a three-dimensional image of an environment about the vehicle based on data collected by the first camera sensor and the second camera sensor by fusing a first image from the first camera sensor with a second image from the second camera sensor.” (See Col. 6, lns 22 – 27.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ducote et al. publication to capture another image with a third sensor, and fuse the other image with the first image, wherein the identifying of the object is based on the fusing of the other image with the first image, as suggested by the Nguyen et al. publication, in order to facilitate detecting a sign, a human or other objects in the environment.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666